Citation Nr: 0713665	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Service connection for an autoimmune disorder, claimed as due 
to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.    

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The veteran was scheduled to present testimony at a personal 
hearing at the Board's office in Washington, D.C. on May 15, 
2006.  Through his then representative, he requested that the 
hearing be rescheduled.  On June 5, 2006, the undersigned 
Veterans Law Judge granted the motion to reschedule the 
hearing.

In February 2006, the veteran requested that his hearing be 
rescheduled at the RO in Milwaukee, Wisconsin.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


